DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 – 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 17 of US Patent No. 10,954,930.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 3 of the instant application is anticipated by claims 1, 2, 17 of US Patent No. 10,954,930.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Needham et al. US 2016/0015020 (hereinafter Needham) in view of Wilger US 2015/0115058 (hereinafter Wilger).

Regarding claim 1, Needham teaches: a method of calibrating a pump comprising:
adjusting pump duty cycle until a target total flow rate in a system is achieved ([0037], [0055] - - control flow rate by increasing/decreasing duty cycle of the pump);
determining pressure at each flow control device of the system ([0035] - - pressure sensor);
adjusting pump duty cycle to control pressure ([0009] - - a pump for generating pressure in the conduit; [0035] - - pressure sensor).

But Needham does not explicitly teach: 
determining a minimum pressure for each flow control device;
adjusting until the minimum pressure is achieved for each flow control device when pressure is below a minimum pressure for any flow control device.

However, Wilger teaches:
determining a minimum pressure for each flow control device ([0043] - - minimum operating pressure);
adjusting until the minimum pressure is achieved for each flow control device when pressure is below a minimum pressure for any flow control device ([0043] - - a minimum operating pressure must be present).

Needham and Wilger are analogous art because they are from the same field of endeavor.  They all relate to flow robot control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Needham, and incorporating a minimum pressure, as taught by Wilger.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide a satisfactory spray pattern, as suggested by Wilger ([0043]).

Regarding claim 2, the combination of Kang and Jobs teaches all the limitations of the base claims as outlined above. 

Wilger further teaches: determines a duty cycle for the target total flow rate that is a maximum flow rate ([0042] - - desired maximum application rate).
Needham and Wilger are combinable for the same rationale as set forth.

Regarding claim 3, Needham teaches: a pump system, comprising:
at least one fluid storage for storing a liquid to be applied to a field (Fig. 6, [0036] - - tank);
a plurality of application lines each having a flow control device (Fig. 1, Fig. 6, [0036] - - nozzles);
a pump to control a flow of the liquid to the flow control devices (Fig. 6, [0036] - - pump); and
a controller to control the pump, the controller to adjust pump duty cycle until a
target total flow rate in the pump system is achieved ([0037] - - control flow rate by increasing/decreasing duty cycle of the pump) and to adjust pump duty cycle to control pressure ([0009] - - a pump for generating pressure in the conduit; [0035] - - pressure sensor).

But Needham does not explicitly teach:
adjust until a minimum pressure is achieved for each flow control device when pressure is below a minimum pressure for any flow control device.

However, Wilger teaches:
adjust until a minimum pressure is achieved for each flow control device when pressure is below a minimum pressure for any flow control device ([0043] - - a minimum operating pressure must be present).

Needham and Wilger are analogous art because they are from the same field of endeavor.  They all relate to flow robot control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by Needham, and incorporating a minimum pressure, as taught by Wilger.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide a satisfactory spray pattern, as suggested by Wilger ([0043]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUHUI R PAN/Primary Examiner, Art Unit 2116